DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Response to Amendment

The amendment filed on 27 June 2022 has been entered. Claim(s) 1-20 remain pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Imeli on 8 September 2022.

The application has been amended as follows: 

Replace Claim 8 with: “A flight test system comprising: 
a multi-pulse rocket motor module including a first pulse chamber containing a first burnable propellant that is burned during a first stage of the multi-pulse rocket motor and a second pulse chamber containing a second burnable propellant that is burned during a second stage of the multi-pulse rocket; 
flight termination system electronics arranged in the multi-pulse rocket motor module; and 
an electroexplosive detonator coupled to and in direct contact with the second burnable propellant inside the second pulse chamber, the electroexplosive detonator being activated by the flight termination system electronics to ignite the second burnable propellant without a vent path such that the second pulse chamber is overpressurized to rupture.”

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The limitations “the electro explosive detonator being arranged inside the casing and configured for activation by the flight termination system electronics to ignite the propellant without a vent path such that the pressure vessel is overpressurized to rupture the casing” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Moore (U.S. Patent No. 5,507,231) shows a rocket motor, Figures 1 and 9, with flight termination system electronics, 44 and 46, arranged in a casing of the rocket motor and an electro explosive detonator (Column 6, Lines 43-50 and Column 8, Lines 15-30 - the charges, 30, and the initiators, 64 and 6G, and igniter 28, are the electro explosive detonators) coupled to a propellant (Column 8, Lines 15-30 — the initiators ignite the propellant, 14, and therefore are operatively coupled to the propellant) inside a pressure vessel defined by the casing (Column 6, Lines 22-26 — the propellant, 14, is inside a pressure vessel within the casing, 18), the electro explosive detonator being configured for activation by the flight termination system electronics to ignite the propellant (Figure 3 and 5 - Column 7, Lines 32-41 and Column 8, lines 15-30 - the electro explosive detonator ignites the propellant in response to signal from the flight termination electronics, 44 and 46) whereby the pressure vessel is overpressurized to rupture the casing (Column 1, Lines 56-67 and Column 8, Lines 60-67 - the weakening of the case by the explosion of charges, 30, allow the pressurization created by the initiators, 64 and 66, leniting the propellant in the case to overpressurize the pressure vessel thereby causing it to shatter) but does not show the electro explosive detonator configured to ignite the propellant without a vent path such that the pressure vessel is overpressurized to rupture the casing.  Further Moore explicitly uses destruction vent charges as the electro explosive detonator (Column 6, Lines 43-50 – the explosive charge, 30, is a vent charge) and thus does not teach the limitation of “without a vent path”.

The limitations “the electroexplosive detonator being activated by the flight termination system electronics to ignite the second burnable propellant without a vent path such that the second pulse chamber is overpressurized to rupture” along with the remaining limitations of Claim 8 are not taught or fairly suggested in the prior art of record for the same reasons as discussed above for Claim 1. 

Claims 9-14 depend from Claim 8 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “overpressurizing a pulse chamber containing a burnable propellant without a vent path during the additional pulse; rupturing the burnable propellant to fail a casing of the rocket motor and terminate thrust of the rocket motor” along with the remaining limitations of Claim 15 are not taught or fairly suggested in the prior art of record for the same reasons as discussed above for Claim 1. 

Claims 16-20 depend from Claim 15 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/             Examiner, Art Unit 3741                                                                                                                                                                                           


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741